                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,                )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )                ORDER
                                              )
ATTICUS, LLC,                                 )
                                              )
      Defendant.                              )


      This matter is before the court on Plaintiff’s unopposed motion to seal portions

of Plaintiff’s Response in Opposition to Defendant’s Motion and Memorandum for

Leave to File a Supplemental Reply in Support of its Motion to Amend its Answer

and Counterclaims. Plaintiff seeks to seal the filing on the ground it “contains

sensitive business and technical information, including information concerning a

non-public legal matter.” (Mot. Seal [DE #209] at 1.)

      For the reasons set forth in Plaintiff’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed by

Plaintiff’s interests in protecting against competitive and/or financial harm to

Plaintiff were such information made public. In re Knight Publ’g Co., 743 F.2d 231

(4th Cir. 1984). Public notice of Plaintiff’s request to seal and a reasonable

opportunity to object have been provided by the filing of its motion, and no objections

have been filed with the court. Plaintiff has narrowly tailored its request to remove

only information that is sensitive and confidential and not otherwise publicly known.
Furthermore, the court has denied Defendant’s motion for leave to file its proposed

supplemental reply as unnecessary to the court’s determination of Defendant’s

motion to amend. Plaintiff’s motion is therefore allowed.

                                    CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion to Seal [DE #209] is GRANTED.

Plaintiff’s Response in Opposition to Defendant’s Motion and Memorandum for Leave

to File a Supplemental Reply in Support of its Motion to Amend its Answer and

Counterclaims [DE #208] shall be SEALED. A redacted version of this filing is

publicly available on the court’s docket as Exhibit 1 to the Declaration of Jeff Cecil

[DE #210-2].

      This 26th day of June 2021.


                                       __________________________________________
                                       __
                                        ___
                                          _ ________
                                                   __
                                                   __
                                                   ____________
                                                             _ ____________
                                                                        ___
                                       KIMBERLY  LY
                                                 L Y A. SWANK
                                       United States Magistrate Judge




                                         2
